DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This office action is written in response to applicant’s response received on May 16, 2022. Claims 1-4 currently amended. Claims 5-16 are new. Claims 1-16 are pending in the instant application. 
	
Response to Amendment
	The rejection of claims 1-4 under 35 USC §112(a) is withdrawn in light of the submission of the declaration by Dongheon Shin received on May 16, 2022.  
Any rejection or objection not reiterated herein has been overcome by the amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow. 

Priority
	This application is a 371 of PCT/KR2020/013085 filed on September 25, 2020, which claims priority to foreign application REPUBLIC OF KOREA 10-2020-0027335, filed on March 4, 2020.
 Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/734,909, filed on December 3, 2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  

Information Disclosure Statement
	The information disclosure statement filed on December 3, 2020 complies with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

(Withdrawn) Claim Rejections - 35 USC § 102
The rejection of claims 1-4 under 35 USC §102(a)(1) is withdrawn in light of the submission of a certified English translation received on May 16, 2022. The submission of the certified English translation perfects the priority claim to March 4, 2020. The perfected priority claim overcomes the Kim reference, published on August 27, 2020, as prior art. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 12-13, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product, a naturally occurring bacterium, without significantly more. 
Kim et al. (Anti-inflammatory effects of Lactobacillus reuteri LM1071 via MAP kinase pathway in IL-1β-induced HT-29 cells, Journal of Animal Science and Technology, 2020, vol. 62, issue 6, pp. 864-874)(PTO-892) discloses Lactobacillus reuteri strain LM1071, a strain of Lactic acid bacteria, which are well-known probiotics. Kim discloses that this bacterium is naturally occurring and that the strain was isolated from human breast milk. Kim further discloses that this bacterium was studied for its hemolytic activity, biogenic amine production, and antibiotic susceptibility. See Kim et al., p. 864, abstract and introduction; and Applicants’ specification, Examples 1-4. This judicial exception is not integrated into a practical application because the claims are simply drawn to the bacterium itself that has intestine adhesion and sensitivity to antibiotics (claims 1, 7, 12, and 15-16). Since the facts indicate that the recited characteristics are inherent to the naturally occurring strain, the claimed bacterial strain does not possess any markedly different characteristics from its naturally occurring counterpart. There are no additional elements recited that would integrate the judicial exception into a practical application or add significantly more. Claims 2-5 are directed towards features that are inherent to Lactobacillus reuteri strains: having γ-hemolytic activity (claim 2), and not producing biogenic amines (claim 3) wherein the biogenic amines consist of cadaverine, tyramine, histamine and putrescine (claim 4), and wherein the strain is a live bacterium (claim 5). The Applicants’ specification identifies that intestine adhesion (Specification, p. 19 - Example 4); antibiotic sensitivity (Specification, p. 17 - Example 3); γ-hemolytic activity (Specification, p. 16 - Example 1); and lack of biogenic amine production, wherein the amines consist of cadaverine, tyramine, histamine, and putrescine (Specification, p. 17 - Example 2) are characteristics of this strain. As a result, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as demonstrated by the Applicants’ examples, strain LM1071 is a naturally occurring strain isolated from human breast milk that was characterized; these characteristics are not additional elements added to the naturally occurring strain Lactobacillus reuteri LM1071 to qualify for a judicial exception. 
Regarding claims 1-5 and 7, breast milk is a food product. Breast milk naturally comprises the Lactobacillus reuteri LM1071 strain, which is naturally occurring. Thus these claims are directed to a natural product. 
Regarding claim 12,  the broadest reasonable interpretation of a pharmaceutical composition is that the composition is suitable for administration to a human. Breast milk is suitable for human consumption, and naturally comprises the Lactobacillus reuteri LM1071 strain. Thus, this claim is directed to a natural product. 
Regarding claim 13, milk (and by extension breast milk) is considered to be an emulsion, as evidenced by Braun et al. (“Milk Emulsions: Structure and Stability.” Foods (Basel, Switzerland), 11 Oct. 2019, vol. 8, issue 10, p. 483).  
Regarding claims 15 and 16, the health functional food can be a beverage, which reads on breast milk. Thus, these claims are directed to a natural product. 
Claims 1-5, 7, 12-13 and 15-16 all comprise Applicants’ strain no. LM1071, a strain of Lactobacillus reuteri, which Applicants deposited in a depository as biological deposit no. KCCM12650P, or a fragmented product thereof. The description of the strain as a food additive (claims 1-5 and 7), a pharmaceutical composition (claims 12-13), or a health functional food (claims 15-16) is non-functional descriptive material interpreted as intended use, and does not distinguish the structure of the strain from the naturally occurring bacterium. 

Response to Arguments
	Applicant argues that Claim 1 is directed to a food additive and therefore a composition of matter (see Remarks, p. 3).  
Applicant’s arguments filed on May 16, 2022 have been fully considered but they are not persuasive. The specific Lactobacillus reuteri LM1071 strain was isolated from human breast milk. The process of screening and identifying the strain as having intestine adhesion; antibiotic sensitivity; γ-hemolytic activity; and lack of biogenic amine production, wherein the amines consist of cadaverine, tyramine, histamine, and putrescine are characteristics of the naturally occurring strain as it was obtained. No additional modifications were made to the strain as it naturally occurs, other than to simply characterize the intestinal adhesion ability of the strain. Thus, the strain identified as LM1071 does not have markedly different characteristics from the strain as found in nature. As a result, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 12, and 15 all recite “a fragmented product thereof”. It is unclear whether the word “thereof” is referring to the previously recited Lactobacillus reuteri strain LM1071 or previously recited culture fluid thereof; making it unclear where the metes and bounds are of the claimed invention. Therefore, these claims are indefinite. 
	Claims 1, 12, and 15 all recite “an extract thereof”. It is unclear whether the word “thereof” is referring to the previously recited Lactobacillus reuteri strain LM1071, previously recited culture fluid thereof, or previously recited fragmented product thereof. It is further unclear what components the extract comprises, as the components of the extract are undefined, making it unclear where the metes and bounds are of the claimed invention. Therefore, these claims are indefinite. 
	Claim 13 recites the limitation “a group consisting of: a powder, a granule, a tablet, a capsule, a suspension, an emulsion, a syrup, and an aerosol for oral administration; an external preparation; a suppository; and a sterile injection solution.” For the purposes of claim interpretation, these formulations are being interpreted as intended use of products. The products comprise pharmaceutical compositions that require the presence of Lactobacillus reuteri LM1071 strain, a culture fluid thereof, a fragmented product thereof, or an extract thereof, and further require that the strain has intestinal adhesion and sensitivity to select antibiotics as listed in claim 12. It is unclear what kind of formulation an “external preparation” encompasses. It is further unclear what additional elements are required for the formulation to constitute an “external preparation”. It is unclear what additional elements are required to constitute a “suppository” formulation. It is unclear what additional elements are required to constitute a “sterile injection fluid” formulation. It is further unclear how the Lactobacillus strain relates to the “external preparation”, “suppository” and “sterile injection fluid”, making it difficult to determine the metes and bounds of the claimed invention. Therefore this claim is indefinite for lack of clarity in determining what additional elements are required for these functional claim limitations. 
	Claim 14 recites a “quasi-drug” manufactured in a number of formulations. The specification defines a quasi-drug as “an article having a milder action than drugs, among articles being used for the purpose of diagnosis, treatment, improvement, alleviation, handling or prevention of human or animal diseases” (specification p. 14, paragraph 0067). It is unclear what “action” is required by the recited “quasi-drug” formulations comprising the strain. It is further unclear what “diseases” are intended to be diagnosed, treated, improved, alleviated, handled, or prevented by a claim to a quasi-drug formulation comprising the strain. Therefore, this claim is indefinite for lack of clarity as to what actions are required of the quasi-drug and what diseases are the intended target of the quasi-drug. 
Claim 14 recites “wherein the composition is a quasi-drug manufactured in a formulation selected from the group consisting of a body cleanser, a sanitizer, a detergent, a kitchen cleanser, a detergent for cleaning, a toothpaste, a mouthwash, a wet wipe, a cleanser, soap, a hand soap, a hair cleanser, a hair softener, a humidifying filler, a mask, an ointment, and a filter filler”. The pharmaceutical composition is being claimed as “a product by process” in terms of its intended use in each of these functions or applications, and therefore is evaluated in terms of its product structure. It is unclear how including Lactobacillus reuteri LM1071 strain in any of these embodiments would function to accomplish “the purpose of diagnosis, treatment, improvement, alleviation, handling or prevention of human or animal diseases”. It is further unclear what diseases these embodiments are intended to target, as traditional treatments related to intestinal disorders generally comprise formulations safe for human consumption. It is unclear how these alternative embodiments are related to the definition of a quasi-drug as “an article having a milder action than drugs”, as embodiments including soap, kitchen cleanser, and wet wipe are not traditional formulations of known drugs. Therefore this claim is indefinite for lack of clarity in relating the definition and function of a quasi-drug, the elements required to constitute these pharmaceutical compositions, and how the pharmaceutical composition is intended to function. 	Claim 16 recites the limitation “wherein the health functional food has no side effects and can be consumed for undetermined period”. It is unclear what length of time is encompassed by “undetermined period”, making it unclear where the metes and bounds are of the claimed invention. Therefore, this claim is indefinite for reciting an indefinite period of time. 

	Claims 2-11 are rejected for depending from rejected claim 1 but failing to remedy the indefiniteness therein. 	  

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636